Citation Nr: 0031438	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran, who had active service 
from February 1969 to December 1970, appealed those 
decisions.  During the pendency of these claims the veteran 
relocated, and the appeal has continued from the RO in 
Detroit, Michigan.  

In November 1998, the Board issued a decision in which it 
remanded the issues of entitlement to an increased 
(compensable) evaluation for hearing loss of the right ear, 
as well as entitlement to service connection for subclavian 
steal syndrome to the RO for further development.  On remand, 
the RO granted service connection for subclavian steal 
syndrome, and assigned a 10 percent evaluation for that 
disability.  The veteran has not disagreed with that 
decision.  As the benefit sought was granted, the appeal was 
satisfied, and the issue is no longer viable for Board 
review.  See  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has continued to deny the claim for a compensable 
evaluation for right ear hearing loss, and that claim is once 
again before the Board for review.  

During the course of this claim, the VA made changes in the 
Schedule for Rating Disabilities pertaining to diseases of 
the ear, including hearing loss.  64 Fed. Reg. 25202-25210 
(May 11, 1999).  However, as to evaluating service-connected 
hearing loss such as in the instant case, these changes are 
nonsubstantive, and in this particular claim, the changed 
regulations mirror the criteria for the previous Schedule for 
Rating Disabilities.



FINDINGS OF FACT

1.  Service connection has not been established for the 
veteran's left ear and there is no evidence of record that he 
is totally deaf in that ear.

2.  The veteran manifests Level II hearing in the right ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hearing loss of the right ear have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (1998 & 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was granted for right ear hearing loss in 
March 1971.  The veteran filed his current claim for an 
increased evaluation in July 1995.  During the course of the 
post-remand development, the veteran underwent VA 
examination.  Thereafter, the RO declined to increase the 
rating for the veteran's right ear hearing loss.  

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  

The Board notes that the veteran's case has been fully and 
properly developed, that he has been afforded a VA 
examination, and that no additional action is necessary to 
comply with current duty to assist requirements.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87.  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (Levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a numeric designation Level of 
"VII," the percentage evaluation is 30 percent.  See 38 
C.F.R. §§ 4.85(b), Diagnostic Codes 6100-6110 (1998 & 2000).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss.  See 64 Fed. Reg. 25208, 25209 (1999).  Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board is therefore required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
evaluation for the veteran's right ear hearing loss is 
warranted.  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at Level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14 (1998).  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the compensable ear 
is at Level X or XI.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6101 (1998).  In the recently revised regulations, 
38 C.F.R. § 4.85(f) was added to clearly specify that a 
nonservice-connected ear will be assigned a Roman numeral 
designation of I, subject to the provisions of 38 C.F.R. 
§ 3.383.  See 64 Fed. Reg. 25206 (1999).

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  In any 
event, the Board notes that the differences between the 
former criteria and the revised criteria in cases such as the 
one on appeal are relatively inconsequential, and that the RO 
evaluated the veteran under all relevant criteria subsequent 
to the Board remand.

In this case, there are numerous records relating to VA 
outpatient treatment.  None of these records, however, 
supports a finding that the right ear hearing loss warrants a 
compensable evaluation under any pertinent criteria.  In 
assigning a 0 percent evaluation for the veteran's hearing 
loss, the RO considered service medical records and reports 
from VA audiological evaluations.  Since filing his claim in 
July 1995, the veteran has manifested mild to severe right 
ear sensorineural hearing loss.  A report of VA audiological 
evaluation dated in June 1995 shows pure tone decibel 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30
65
75
LEFT
25
25
20
25
20

The average pure tone threshold was thus 47 decibels for the 
right ear and 23 for the left.  Speech recognition was 88% in 
the right ear and 100% in the left ear.  

The veteran was afforded two additional audiological 
evaluations by VA.  A report of VA audiological evaluation 
dated in August 1995 shows pure tone decibel thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
70
85
LEFT
20
25
20
45
35

The average pure tone threshold was 54 decibels for the right 
ear and 31 for the left.  Speech recognition was 100% in the 
right ear and 100% in the left ear.  

A VA audiological evaluation report dated in March 1999 shows 
pure tone decibel thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
35
60
70
LEFT
30
30
20
30
20

The average pure tone threshold was 48 decibels for the right 
ear and 25 for the left.  Speech recognition was 84% in the 
right ear and 100% in the left ear.

Applying both the former and the revised criteria found in 
38 C.F.R. § 4.85 at Table VI to the veteran's examination 
results yields a numerical designation of II for the right 
ear at worst (between 42 and 49 percent average puretone 
decibel hearing loss, with between 84 and 90 percent speech 
discrimination, using the examination most favorable to the 
veteran) and, as noted above, the left ear is considered to 
be at Level I where there is not complete deafness in the 
nonservice-connected ear, such as in the instant case.  
Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of 0 percent, 
or noncompensable, under Diagnostic Code 6100.  The Board 
thus finds that the veteran's right ear hearing loss was 
properly assigned a 0 percent or noncompensable evaluation 
under Diagnostic Code 6100.  Hence, the Board can only 
conclude that the preponderance of the evidence is against 
the veteran's claim for an evaluation in excess of 0 percent 
for hearing loss of the right ear under both the former and 
the revised criteria.  

The Board has considered the application of 38 C.F.R. § 4.86 
(2000), however, the veteran's hearing loss does not meet the 
criteria for this rating formula, nor would use of Table VIA 
produce a more favorable result for the veteran. 

The Board has also considered the veteran's statements that 
his hearing loss warrants an increased evaluation because 
this disability has worsened over time.  However, the veteran 
simply has not shown, by competent medical evidence, that his 
service-connected hearing loss has increased to a level in 
excess of the currently assigned level under 38 C.F.R. 
§ 4.85.  His contentions are insufficient to establish 
entitlement to a compensable evaluation for defective hearing 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, the mechanical application clearly establishes a 
noncompensable disability evaluation under Diagnostic Code 
6100. 

In reaching its decision, the Board finds, as did the RO, 
that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that the veteran's right ear 
hearing loss has markedly interfered with his earning 
capacity or employment status, or has necessitated frequent 
periods of hospitalization.  The Board finds that criteria 
for submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown 8 
Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

An increased (compensable) evaluation for hearing loss of the 
right ear is denied.


		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 5 -


- 8 -


